Citation Nr: 1512038	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001 and from November 2001 to June 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in May 2013.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

A review of the Veteran's Virtual VA electronic claims file reveals the transcript of the March 2013 Board hearing and VA treatment records pertinent to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a February 2015 statement by the Veteran's representative.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disorder due to a disease or injury in service or caused or made worse by service-connected bilateral knee disorders.  


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder, to include as secondary to bilateral knee disorders, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2007.  The claim was last adjudicated in June 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in March 2013.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the May 2013 Board remand, VA sought authorization from the Veteran to request additional private treatment records and the Veteran was afforded a VA examination.  The Veteran did not respond to the request for authorization.  All of these documents have been associated with the claims file.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  

Analysis

The Veteran claims that he began experiencing the symptoms of his current low back disorder during his first period of active duty because of an altered gait necessitated by his service-connected bilateral knee disorders.

The Veteran was afforded a VA examination in June 2013.  The examiner diagnosed the Veteran with chronic low back pain with sciatica in the left lower extremity.  The examiner opined that it was less likely than not that this disorder was related to the Veteran's active duty service and noted that the appellant's service treatment records did not support a finding of onset during service.  The examiner also opined that the Veteran's low back disorder was more likely than not to be independent of his service-connected bilateral knee disorders.

The only evidence in favor of the Veteran's claim of an injury in service consists of his own statements.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  

The Veteran's service treatment records are silent as to any low back injury or symptoms.  When reporting his medical history as part of his separation examinations in April 2001 and June 2004, the Veteran indicated that he had never had recurrent back pain or any back injury.  There is nothing to indicate that the Veteran was ever placed on any limited duty as a result of low back pain.  

At the March 2013 Board hearing, the Veteran testified that he experienced "excruciating" low back pain whenever running but did not seek treatment because his superiors urged him to "suck it up."  This does not explain why the Veteran did not list low back pain at the time of separation, particularly when he listed other disorders.  In a March 2001 Report of Medical Assessment prior to his first separation, the Veteran indicated that the condition of his knees had worsened and that he intended to seek disability benefits for chronic subluxation of his right knee.  When reporting his medical history as part of his second separation examination in June 2004, the Veteran indicated that he had recently developed "unexplained" car sickness.  It is not credible that a veteran who took the time to note car sickness during his separation examination would have refrained from mentioning pain of the severity he describes.   

The only evidence in favor of the Veteran's claim of a nexus between his current low back disorder and his active service consists of his own statements and those of his spouse.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value; laypeople are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of low back disorders.  

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's low back disorder and an in-service injury or event or his service-connected bilateral knee disorders.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for any low back disorder.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to service connected bilateral knee disorders is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


